Citation Nr: 0820005	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, including post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 1997 the Board denied entitlement to service 
connection for PTSD.  The veteran appealed the April 1997 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).

The August 1999 order of the Court vacated the April 1997 
Board decision to the extent that it denied entitlement to 
service connection for tinnitus and PTSD, and remanded these 
matters to the Board for another decision taking into account 
matters raised in its order.

In June 2000 the Board denied entitlement to service 
connection for PTSD and tinnitus.  The veteran appealed the 
Board decision to the Court.  The May 2001 order of the Court 
vacated the June 2000 Board decision to the extent that it 
denied entitlement to service connection for tinnitus and 
PTSD and remanded these matters to the Board for another 
decision taking into account matters raised in its order.

In November 2001, the Board remanded the matter.  In a 
February 2003 decision wherein the Board denied service 
connection for tinnitus, the Board concluded that the veteran 
had submitted a timely appeal of the RO denial of service 
connection for dysthymia, anxiety and depression.  The Board 
proceeded to undertake additional development, on the issue 
of service connection for a chronic acquired psychiatric 
disorder variously diagnosed as PTSD, dysthymia, depression 
and anxiety, pursuant to 38 C.F.R. § 19.9(a)(2) (2003).

By a June 2003 rating decision, the RO granted service 
connection for tinnitus.

In October 2003, the Board again remanded the veteran's 
appeal to the RO after the development provision contained in 
38 C.F.R. § 19.9(a)(2) was invalidated in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Board again denied the claim of entitlement to service 
connection for an acquired psychiatric disorder in August 
2004, and the veteran appealed to the Court.

In December 2005 the Court granted the parties' Joint Motion 
for Remand and the case was returned to the Board.  It was 
remanded for additional development in March 2006.


FINDINGS OF FACT

1.  The veteran did not engage in combat; he was not wounded 
in action against the enemy; he did not serve in Vietnam.

2.  There is no credible supporting evidence that claimed in-
service stressor occurred; the veteran's statements regarding 
his alleged stressors during active service are vague, 
inconsistent or false, and are not credible.

3.  The diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

4.  A chronic acquired psychiatric disorder was not shown in 
service or for many years thereafter; nor was a psychosis 
disabling to a compensable degree during the first post 
service year.

5.  The veteran does not have any psychiatric disorder which 
has been linked to active service on any basis.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated during service, and psychosis may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran has not been 
provided with notice of the manner in which VA determines 
disability ratings and effective dates.  However, as the 
Board has determined below that service connection is not 
warranted, such notice is not necessary in this case.

A letter dated in December 2001 provided information 
concerning the VCAA.  The veteran was told that VA would make 
reasonable efforts to assist him in obtaining evidence 
supportive of his claim.  The evidence necessary to support a 
claim of entitlement to service connection was discussed.  
The veteran was told that if there was evidence not 
previously identified that he should furnish specific names, 
complete addresses, and approximate dates of treatment.  The 
veteran was also asked to provide a comprehensive statement 
containing as much detail as possible regarding his in-
service stressors.  

An April 2003 letter asked the veteran for information 
concerning providers of treatment for his psychiatric 
disorders.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.  Therefore, although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With regard to VA's duty to assist, the Board notes that 
identified treatment records  have been obtained and 
associated with the record.  VA examinations have been 
scheduled, and opinions have been solicited where necessary.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

The veteran's service medical records including the December 
1970 medical examination for separation are pertinently 
unremarkable regarding any psychiatric disorder.  His service 
personnel records from his Navy service show that he received 
the National Defense Service Medal.  There is no evidence of 
record showing that he served in Vietnam and his DD Form 214 
(Record of Service) shows one month and five days of foreign 
and/or sea service.

The first reference to a nervous disorder in the claims file 
is contained in correspondence from the veteran to the RO in 
1990.  Prior to that the VA hospitalization and examination 
and contemporaneous private reports through the early 1980's 
are pertinently unremarkable, as is hearing testimony in 
1979, the veteran's numerous statements throughout the 
1980's, and correspondence of record that he maintained with 
his family in 1970.  The Board does note that copies of 
correspondence between the veteran and his family includes 
statements regarding an accident.  However, the details of 
such accident, to include whether the veteran sustained 
injuries, are not clear.

"Stress" was noted in a 1982 clinical record during an 
evaluation of chest pain.  The physician noted the veteran's 
symptoms consisted of mood swings, crying spells, sleep 
disturbance, temper tantrums, feelings of worthlessness and 
agitation.  

Records received from the Andrews Center contained a July 
1983 psychiatry evaluation that noted the veteran had 
profound stress at work and marital problems.  The diagnosis 
was adjustment disorder with mixed emotional features, "Could 
be Dysthymic Disorder?"  It was noted that the veteran was 
not psychotic or schizophrenic, bipolar, or retarded.  It was 
also noted that the veteran did not have organic brain 
syndrome.  An intake interview noting the same pressures and 
related physical pains indicated that he had never had 
previous counseling nor had he been treated for any 
psychiatric problems other than the stress he mentioned.

Records obtained from the Social Security Administration 
(SSA) show the veteran was found to be disabled as of April 
1985, and the primary diagnosis was psychophysiologic 
disorder.  Psychological testing was conducted in December 
1985, and it reportedly revealed no significant thought 
disorder or affective disorder.  It was noted that secondary 
gain motivation should be ruled out.  The impression from the 
psychological testing was passive-aggressive personality 
disorder and borderline intelligence.

On a treatment record dated in January 1989 it was noted the 
veteran complained of flashbacks of Vietnam and that he also 
had some shrapnel injuries from Vietnam.  The pertinent 
impression from the examiner, a neurology specialist, was 
that he might have some significant underlying depression.  

A private psychiatric examination was conducted in January 
1989.  It was the examiner's opinion that the veteran's 
behavior and answers to questions presented were self 
serving.  With respect to a back injury, the veteran stated 
"I guess I fell," but failed to provide additional details.  
The impression from the examination was factious disorder and 
somatoform pain disorder.

An October 1989 Affidavit of Disability is of record.  The 
veteran attested to headaches, memory loss, and flashbacks of 
service.

In February 1990, J.W.S, M.D., reported the veteran had been 
intermittently treated for stress disorder.  It was further 
noted that the veteran reported a history of stress disorders 
dating back to 1970, and in a companion clinical record entry 
that they were "service connected".  

In a letter dated in September 1990, J.H., M.Ed., a clinical 
psychologist/staff therapist, noted the veteran was seen the 
month before, was totally disabled and had a problem with 
flashbacks, beginning while in intensive training in service 
in 1970.  The author noted the veteran exhibited symptoms 
indicative of chronic delayed PTSD.  The author later 
reported the veteran's symptoms "apparently began during 
intensive training for going to Vietnam between April and 
December of 1970."  The diagnostic impression was chronic 
PTSD.  

In June 1992, J.H. provided an essentially duplicate letter 
to the one dated in September 1990 with the exception that 
language was added stating the veteran was unable to support 
his family "due to what is possibly military service 
engendered problems."

The veteran submitted a stressor statement in December 1992.  
He reported he experienced the fear of death while 
participating in Navy Sea Bee training at Great Lakes, 
Illinois during 1970.  He alleged that this had resulted in 
his PTSD.

The report of a January 1993 VA PTSD examination shows the 
veteran reported while training during active duty he was 
very worried about having to go to Vietnam and was also 
concerned about his mother's health.  He was given a 
discharge for hardship reasons.  He reported that he had 
problems adapting to military life.  He indicated that he had 
never been hospitalized for a mental illness.  The impression 
from the examination was dysthymia.  The examiner noted he 
could not find enough indicators to call this PTSD and there 
was no way it could be related to military service and 
basically not enough evidence here to call it that.

In July 1993, Dr. J.W.S. noted the veteran had chronic 
anxiety.

A VA mental disorders examination was conducted in August 
1993.  The veteran reported he was released from active duty 
as he was an only son and his mother was sick.  The 
impression was mild anxiety.  

At an August 1993 VA spine examination, the veteran stated 
that he was injured during boot camp when he fell down some 
stairs.  He stated that he did not report the injury or the 
pain he experienced as a result of the accident.  The 
examiner noted there appeared to be a large psychogenic 
element in the veteran's back complaints.

A VA general medical examination was also conducted in August 
1993.  The veteran reported he had been informed that he had 
chronic PTSD.  

A VA psychiatric examination was conducted in December 1993.  
The veteran reported he was on active duty for a little over 
seven months and that he had a lot of stress and trouble 
coping with being in the service.  He informed the examiner 
that he had been fearful of going to Vietnam and fearful of 
dying.  The impression was dysthymia.  The examiner stated he 
saw no evidence of PTSD.

On a lay statement dated in December 1993, a friend of the 
veteran noted the veteran had been informed by J.H., M.Ed., 
that he had PTSD.

In May 1994, W.B.R., M.D. noted the veteran was being 
evaluated for chronic dysthymic disorder (longstanding, 
episodic depression) and had been seen in 1983 for similar 
complaints.

In July 1997, Dr. R. reported that he was treating the 
veteran for chronic, debilitating clinical depression that 
was related to his back problems, nerve damage and diabetes.  
In December 1997 he noted that he was treating the veteran 
for PTSD and depression.  He reported he was strongly 
encouraging the veteran to get the condition evaluated by VA 
"to see if a service connection is present."  His treatment 
records note depression/PTSD in 1997.

In August and September 1997, J.W.S., M.D. noted that the 
veteran was under his care for other disorders.  In August 
1998 Dr. S. noted that the veteran had significant depression 
and which W.B.R., M.D. had qualified as a chronic, persistent 
severe mental illness.

In September 1997, M.J.S., M.D. noted an impression of 
discogenic low back pain and that the veteran was considered 
totally disabled and not employable on account of this and 
his PTSD.

In March 1998, Dr.R. noted that the veteran sought treatment 
for chronic debilitating clinical depression that was related 
to his back problems, nerve damage, diabetes and lipoma of 
the right middle finger.  In April 1998 he wrote that the 
diagnosis was depression/PTSD and that the veteran had a 
chronic, persistent severe mental illness.  In September 
1998, Dr. R. again noted that the veteran was receiving 
treatment for clinical depression and PTSD, noting the PTSD 
to be combat related.  The physician opined that the 
veteran's disorders were military related.  In January 1999 
Dr. R. noted that the veteran was originally treated for what 
was thought to be chronic dysthymia.  He opined that the 
veteran had major depressive disorder with psychotic features 
secondary to PTSD, or combat syndrome.

VA outpatient treatment records include a August 1998 
reference to the veteran's problem with anxiety and a note 
that PTSD was treated elsewhere.

In a September 1998 clinical record, M.B.J., M.D. noted under 
past medical history that the veteran informed him that he 
had PTSD that began in 1970 as a result of military service.  
The veteran showed Dr. J. documentation indicating a 
diagnosis of PTSD and other disorders that debilitated him.  
The pertinent assessments were severe agitated depression and 
PTSD, debilitating and disabling.

A September 1998 private emergency department clinical record 
includes the notation the veteran had PTSD under the heading 
of past medical history.

In a February 1999 VA record there is a notation that the 
veteran never served in Vietnam but that in training he 
became convinced he would die.  The assessments at that time 
were anxiety disorder not otherwise specified; rule out 
psychosis not otherwise specified; rule out panic disorder.

A VA neurology examiner in February 1999 noted that looking 
over the veteran's record in regarding to "some kind of 
statement" about PTSD, which somehow did not fit to the 
veteran's eight months of military history and complete 
absence from "traumatic situation".  The examiner noted the 
veteran was not in Vietnam and the diagnostic impression 
included depression from records.

In April 1999, Dr. M.J.S. noted that the veteran's report 
that he continued to undergo evaluation from Dr. R. and that 
he was now under the category of a major depressive disorder 
with psychotic features secondary to PTSD.

In May 2001, M.H.B., M.D. reported that the veteran never 
went to Vietnam but that he could never get the thought of 
being killed, hurt, or poisoned out of his mind since he 
began training for Vietnam.  The Axis I diagnoses were major 
depression, recurrent with psychotic features, and anxiety 
disorder not otherwise specified.  On Axis IV the examiner 
listed training to go to Vietnam as one of the psychosocial 
stressors.  

Subsequently dated clinical reports through mid-2002 show the 
same diagnostic formulation.  In a December 2001 report Dr. 
B. noted the veteran brought up a paper referable to an 
administrative hearing over the issue of PTSD, and that the 
problem with the issue was a stressor that some may not 
endorse.  Dr. B. stated that on the other had the veteran was 
clearly symptomatic in the service and within the two-year 
time period after discharge during which major depression 
would have been "prima facie SC", however the documentation 
was with a private practitioner in a small town and lost.

The VA clinical records identifying Dr. B. as the treating 
physician show that an assessment of delusional disorder and 
panic disorder was made in March 1999.  PTSD was added in 
September 1999 and the diagnostic assessments that appeared 
on a regular basis through 2003 also noted major depressive 
disorder.  A clinical record entry late in 2002 noted the 
veteran reported a "fear of dying in service".

In July 2001and January 2002 statements, Dr. R. continued to 
report the veteran's diagnosis as depression/PTSD.  In the 
January 2002 report he noted that the veteran's condition did 
begin and worsen during active duty service and continued to 
worsen to the point that he sought medical attention within 
two years of his discharge from active duty.

In April 2002, the veteran's attorney wrote to the RO that 
his "expert doctor witness", apparently referring to Dr. R., 
had determined that the veteran's psychiatric condition was 
not PTSD but depression and/or anxiety that Dr. R. found 
existed from military service to the present time.  According 
to the statement, the veteran agreed with this because he 
"had not experienced a stressful life threatening event to 
cause PTSD".

The record of hospitalization in September 2002 shows the 
clinical impression/diagnosis of suicidal ideation and 
anxiety.  The final summary shows the discharge diagnosis was 
psychosis, not otherwise specified.

Dr. R . wrote in May 2003 in addition to furnishing 
additional clinical reports that the veteran's current 
diagnoses were major depression and PTSD, and that his severe 
overall condition began during his boot camp training in the 
Navy.  Dr. R. reported that in November 2003 that the veteran 
finally entered into an amnestic review of some trauma that 
occurred when he was in boot camp where he was forced to jump 
from a high dive into deep water.  He could not swim and 
almost drowned and was pulled from the water by two 
lifeguards.  He reportedly stated "I have never been the same 
since that".

On a VA psychiatry examination in January 2004, the examiner 
stated the veteran's claims file had been reviewed and noted 
a prior examination performed several years earlier as well 
as the recent reference in the record from Dr. R. regarding a 
swimming training incident as the source of the veteran's 
PTSD.  The examiner pointed out that the veteran never 
complained of this before but knew it and said he had 
problems that he covered.  The examiner noted the record was 
more than one thousand pages and referred to the various 
psychiatric diagnoses including PTSD.  
The examiner felt the PTSD diagnosis was very questionable 
because of the veteran's short period of service, and the 
recent reference to the near drowning incident not being 
discussed or mentioned at all in the record.  In addition the 
examiner found that the veteran over exaggerated his 
arguments about the PTSD diagnosis in Dr. R.'s letter.  The 
examiner provided a diagnosis of depression but strongly 
questioned the validity of the PTSD diagnosis.  The 
psychiatric diagnoses were major depression with periodic 
aggravations periodic temper outbursts with violent ideas, 
occasional suicidal ideas and panic manifestations.  The 
examiner commented that he was very much hesitating to 
diagnose the veteran with PTSD as he had less than 10 months 
of service, and even if the water jumping incident had some 
validity, it had happened more than 35 years ago.  It was 
doubtful that current intensive or even semi-intensive PTSD 
could be derived from that incident.

In an addendum in February 2004, the VA examiner stated that 
he did not feel the veteran's condition had a causative 
relationship to his military service.  Regarding PTSD, the 
examiner felt that the veteran's explanation regarding only 
recently revealing the swimming incident that reportedly had 
occurred over 30 years earlier, that he had successfully 
suppressed and covered up the problem, was very shaky and 
disputable, and had very little validity in the diagnosis of 
the veteran.  The examiner also referred to findings against 
PTSD on a recent VA examination that were consistent with the 
evaluation made by the same examiner in late 1993.  The 
examiner also expressed that he did not believe that the 
veteran's depression was service-connected or service caused 
and he noted that Dr. R. appeared to be more of an advocate 
of the veteran's case rather than a treating physician.

In March 2004 Dr. R. stated that the veteran had continued 
impairment from major depression and PTSD, and that further 
analysis of the case demonstrated that although his trauma 
did not occur during combat it did occur during a life- 
threatening incident in boot camp.

In June 2004, Dr. J.W.S. noted having attended the veteran 
for a number of years and that the veteran had a long 
standing history of depression and stress disorder.  Dr. S. 
expressed his belief that the veteran's problem was long-
standing, and likely the basis of some major depression and 
PTSD, and apparently occurred in a life- threatening incident 
in boot camp and the problem should be considered service-
related.

In July 2004, Dr. M.J.S. indicated that the veteran suffered 
from a severe depressive disorder which had been deemed by 
several attending physicians to be secondary to his physical 
status as well as possible PTSD.  

A treatment record produced by Dr. R. indicates diagnoses of 
major depressive disorder, panic disorder with agoraphobia, 
obsessive-compulsive disorder, and rule out PTSD.  

An additional VA psychological examination was carried out in 
March 2006.  The examiner noted that the veteran was easily 
confused.  The examiner also noted that the veteran's medical 
record and claims file were not reviewed.  The veteran 
asserted that he had begun having a mental disorder in 
service, stating that he did not recognize it as such.  He 
reported current auditory and visual hallucinations.  He 
reported that he nearly drowned on the Great Lakes, noting 
that he was on a tower and jumped when it fell.  He stated 
that the event set off his mental illness.  Upon mental 
status examination and interview, the diagnoses were major 
depressive disorder with psychosis and PTSD.  The examiner 
concluded that both diagnoses were service-connected and were 
at least in some way related to service-connected traumatic 
events.  He noted that his conclusions were based on scant 
background information and that the claims file was 
unavailable.  He indicated, however, that the electronic 
record did contain diagnoses of major depressive disorder and 
PTSD.  

In March 2007, the March 2006 VA examiner indicated that he 
had reviewed the veteran's claims file and that his overall 
diagnostic formulation had not changed.  

In April 2007, the veteran's representative asserted that 
there was no reason to conduct another examination in 
relation to the veteran's claim.  

In August 2007, the VA examiner indicated that it was his 
continued opinion that it was as likely as not that the 
veteran's diagnoses were related to his military service.  He 
reiterated the veteran's report that he was on a tower that 
fell, and that he nearly drowned, which was extremely 
traumatic.  He stated that he had reviewed the previous VA 
examination conducted in January 2004 and noted that brevity 
of service and remoteness of stressors were not essential in 
a case where  mental disorder could be linked to service.  He 
noted that the veteran had the comorbid disorders of major 
depression and PTSD and that the veteran was otherwise 
severely mentally disturbed.  He indicated that the 
assessment made on VA examination represented his best effort 
for an accurate and plausible assessment and diagnosis.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for psychosis or malignant 
tumor if manifested to a compensable degree of 10 percent or 
more within one year following active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

In this case the Board finds that there is a lack of credible 
supporting evidence of combat service.  At times, the veteran 
has reported that he was in Vietnam and had been wounded 
there.  It appears that he has retracted such claims of 
combat.  However, his allegations must be addressed. The most 
probative evidence establishes that the veteran was not in 
Vietnam.  He had a brief period of service and there is no 
indicia that he was in Vietnam, other than a remote, post-
service lay statement.  The Board finds that any assertion 
that the veteran was in Vietnam is false and not credible.  
Any assertion of being wounded in action is equally false and 
not credible.  Any diagnosis based upon Vietnam service, 
combat our wounding is lacking in probative value as such 
claimed stressor did not occur.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  Although the veteran has been given a 
diagnosis of PTSD, there is no independent corroboration of a 
claimed in-service stressor.  In this regard the Board notes 
that the veteran has been inconsistent in reporting the 
stressful in-service incidents he maintains led to the 
development of PTSD.  In January 1989 the veteran reported 
that he had flashbacks of Vietnam and had some shrapnel 
injuries.  Treatment records dated in December 1992, January 
1993, and December 1993 reflect that the veteran developed a 
fear of going to Vietnam during training.  In February 1999 
the veteran indicated that he had never served in Vietnam but 
became convinced in training that he was going to die.  As 
such, the March 1998 finding by Dr. R. that the veteran had 
PTSD that was combat related is unfounded.  

Moreover, an April 2002 letter from the veteran's attorney 
noted that Dr. R. had determined that the veteran's 
psychiatric condition was not PTSD but depression and/or 
anxiety.  The statement indicated that the veteran agreed 
with that assessment because he had not experienced a 
stressful life threatening event to cause PTSD.  The 
veteran's changing assertion that there was a stressor versus 
the absence of a stressor undermines his credibility.

Following the April 2002 statement, the veteran revealed in 
November 2003 that he was forced to jump from a high dive 
into deep water during boot camp, and nearly drowned.  Dr. R. 
reinstated his diagnosis of PTSD based on this reported 
stressor.  On VA psychiatric examination in January 2004, the 
questioned the validity of the PTSD diagnosis, pointing out 
that the veteran had only recently reported the near drowning 
experience.  In March 2006, the veteran stated that he jumped 
into the water from a tower when it fell.  The VA examiner 
diagnosed PTSD based on the putative traumatic event.

However, the Board finds that the veteran has been 
inconsistent in relating claimed stressors, and that he lacks 
credibility.  Moreover, the veteran has not submitted 
sufficient evidence to allow for verification of his claimed 
stressors.  The Board again notes that a noncombat veteran's 
testimony alone does not qualify as credible supporting 
evidence of occurrence of an in-service stressor as required 
by 38 C.F.R. § 3.304(f).  The diagnoses of service-related 
PTSD are unsupported by the record, based as they were on 
unreliable and unverified information provided by the 
veteran.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, 
without a confirmed in-service stressor service connection 
may not be granted.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, his claimed in-
service stressors have been found to be insufficient to 
support the diagnosis of PTSD, or are lacking in specificity 
so as to provide confirmation, or are outright false.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.  The Board again notes that there is no 
proof of combat other than his own unsupported statements.  
His statements are not credible and a diagnosis based upon 
such claimed service is equally unreliable or not capable of 
confirmation.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	
        Other Acquired Psychiatric Disorder

While the service medical records are negative for a finding 
of any chronic acquired psychiatric disorder, or any 
psychiatric based complaints, the veteran's private attending 
physicians have related that they have been treating him over 
the years for variously diagnosed psychiatric symptomatology 
which, in the opinion of Dr. W.B.R., unquestionably goes back 
to service time.  Moreover, the March 2006 VA examination 
also suggests that depression is related to the reported 
traumatic incident in service.  

The veteran has reported that he had psychiatric symptoms in 
service.  In December 1970 he was examined for discharge, and 
the psychiatric examination was normal.  

However, as the veteran's medical advocate, Dr. W.B.R. has 
relied on the veteran's self-reported history, as has Dr. 
W.H.B. in his May 2001 report noting the veteran's military 
training as a stressor. .The Board notes that nothing in the 
contemporaneous record related psychiatric symptoms to 
military training, so the physician's reference such training 
as the basis for the veteran's depression and anxiety 
disorders has little if any credibility, because it relies 
upon an inaccurate factual premise as related by the 
appellant.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  It is well established that an opinion based on 
an inaccurate factual premise or speculative has no probative 
value.  Le Shore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Further, the Board has the 
obligation to assess probative weight to be assigned to 
medical opinions and doing so in accordance with cited 
precedent does not violate the rule against invoking its own 
unsubstantiated medical opinion.  See Harvey v. Brown, 6 Vet. 
App. 390 (1994).

As discussed above, the veteran lacks credibility and the 
January 2004 VA examination report contained a reasoned 
unfavorable opinion that was based on a careful review of the 
voluminous claims file.

The record as it was constituted before the veteran filed the 
claim with VA in 1990 and in contemporaneous reports located 
subsequently does not show any ongoing psychiatric difficulty 
linked to military service, which contrasts his current 
recitation to examiners and treatment providers.  For 
example, the 1983 psychiatry intake report noted the veteran 
had never received previous counseling or treatment for 
psychiatric problems and that his symptoms were characterized 
as work place-related.  His credibility was an issue with the 
examiner in January 1989.  Thus the histories reported to Dr. 
J.W.S. and J.H. that tended to assert ongoing problems since 
service are viewed as inherently incredible in view of the 
contradictory information reported when the veteran was not 
actively pursuing VA compensation.  Neither examiner stated 
any such records had been reviewed in formulating their 
respective opinions.

In addition, Dr. W.B.R. has reported contradictory 
assessments that weaken the weight that his opinions are 
accorded.  For example he stated without equivocation in 1997 
and 1998 that the veteran's depression was related to 
physical problems that, other than a lipoma of the third 
finger, are not service-connected.  However, his recent 
opinion is that the depression is related to an event in 
service that is not corroborated with credible evidence in 
light of the veteran's unpersuasive explanation at the 
January 2004 VA examination primarily and the earlier 
impression that he gave self-serving responses.

Also the statement to Dr M.H.B. in late 2001 regarding 
psychotic symptoms soon after service is directly 
contradicted by the veteran's own statements to a clinician 
taking a psychiatric history in the early 1980's.  Further, 
Dr. WBR's statement in May 2003 that the veteran's static 
condition began during service is based upon the veteran's 
statement that he had not been the same since the alleged 
traumatic incident in boot camp, a self characterization of 
his psychiatric history that is simply at odds with the 
relevant history he previously reported prior to seeking VA 
compensation.

Thus the opinions that favor the claim for service connection 
are clearly grounded in the veteran's unsupported and 
unreliable history rather than an unenhanced comment on a 
fully evaluated record.  The Board cannot overlook that the 
veteran's admission that he never experienced a traumatic 
event (to support PTSD) adds substantial weight against the 
credibility of psychiatric opinion that associates traumatic 
training experiences with other psychiatric disorders.

To the extent that the veteran's report of symptoms in the 
years during service and following discharge is not 
documented in the record.  The Board concludes that such a 
report is unreliable, not credible and cannot establish onset 
of the claimed disabilities.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (The Board is not required to accept a 
physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.)  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Clearly, a veteran is competent 
to report that he experienced depression or anxiety during 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
However, competence and credibility are a separate matter 
which must be addressed.  Although the veteran reports in-
service manifestations, the psychiatric evaluation was normal 
at separation and the service medical records are otherwise 
silent for any psychiatric pathology or complaints.  When the 
veteran filed his original claim for benefits, on VA Form 21-
526, in 1972, he mentioned a hand injury, but not any 
psychiatric disorder.  His silence, when otherwise 
affirmatively speaking, constitutes negative evidence.  The 
silent and normal separation examination constitute negative 
evidence and in contrast to the veteran's report of in-
service manifestations.  According to Dr. C., the veteran was 
seen beginning in 1972 with complaints including diarrhea, 
vomiting, chills, smothering, heart fluttering, fluid in a 
finger, reparatory infection, enteritis, and a rash.  
However, psychiatric symptomatology was not identified.  
Again, such silence tends to establish that a psychiatric 
disorder was not present in service and did not continue post 
service.  Any assertion that the veteran "noted" a 
psychiatric disorder during service is not credible.  See, 
Savage v. Gober, 10 Vet. App. 488 (1997);  McCormick v. 
Gober, 14 Vet. App 39 (2000).  Moreover, any statement, lay 
or medical, that such continued is not credible.  Again, we 
note that the veteran is competent to report that he had in-
service manifestations; however such reports are unreliable 
and not credible.

In summary, the preponderance of the evidence is against a 
finding of the presence of an acquired psychiatric disorder 
in service or for many years thereafter.  Moreover, there is 
no reliable evidence demonstrating a relationship between the 
veteran's currently diagnosed psychiatric disorder and 
service.  Accordingly, there is no basis upon which to grant 
service connection.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


